                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Quiterrious Alston                                               . Docket No. 5:18-CR-266-lD

                                Petition for Action on Supervised Release

COMES NOW Amir A. Hunter, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Quiterrious Alston, who, upon an earlier plea of guilty to
Receipt of Ammunition While Under Indictment-18 U.S.C. § 922{n), 18 U.S.C. § 924(a)(2), was sentenced
by the Honorable James C. Dever III, U.S. District Judge, on April 1, 2019, to the custody of the Bureau of
Prisons for a term of 21 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 36 months.

   Quiterrious Alston was released from custody on September 4, 2020, at which time the term of
supervised release commenced.

    On October 29, 2020, a Violation Report was submitted to the court as the defendant submitted a urine
sample that tested positive for methamphetamine and marijuana. The probation office recommended that
no action be taken at this time and the defendant was referred for substance abuse treatment. The court
concurred with the recommendation.

    On January 4, 2021, a Petition for Action on Supervised Release was submitted to the court as the
defendant submitted a urine sample that tested positive for marijuana. The probation office recommended
that an 8-hour community service sanction be imposed to address the violation and the defendant be
continued in substance abuse treatment. The court concurred with the recommendation.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        On April 6, 2021, the defendant submitted a urine sample that returned positive from the national
lab on April 19, 2021. The probation office provided a verbal reprimand and contacted treatment to increase
substance abuse treatment intensity. Additionally, on April 26, the defendant committed the offense of
Driving While License Revoked - Not Impaired in (21CR701438) Vance County, North Carolina. It is
respectfully recommended that a 30-day location monitoring sanction be imposed to address the defendant's
violations. The probation office will notify the court of any further violations. The defendant signed a
Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The           1


      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Quiterrious Alston
Docket No. 5:18-CR-266-1D
Petition For Action
Page2


Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                       is true and correct.


Isl Maurice J. Foy                                     Isl Amir A. Hunter
Maurice J. Foy                                         Amir A. Hunter
Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                       310 New Bern A venue, Room 610
                                                       Raleigh, NC 27601-1441
                                                       Phone: 919.861.8663
                                                       Executed On: April 30, 2021

                                        ORDER OF THE COURT

Considered and ordered this      ,3      day of_----'-N.........,CM-.1~------' 2021, and ordered filed and
made a part of the records in the above case.                )


Ja s C. Dever III
U.S. District Judge
